O'CONNOR PLAYDON GUBEN & INOUYE LLP
A LIAM ED LIABILITY LAW PARTNERSHIP
JERROLD K. GUBEN           3107-0
733 Bishop Street, Suite 2400
Honolulu, Hawaii 96813
Telephone: (808)524-8350
Facsimile: (808)531-8628
JKG@opgilaw.com

Proposed Attorneys for
DebtorS and Debtors-in-Possession,
AGU PLUS,LLC and AGU-V,INC.

                      IN THE UNITED STATES BANKRUPTCY COURT

                             FOR THE DISTRICT OF HAWAII
In re:                                      Case No. 19-01529
                                           (Chapter 11)
AGUPLUS,LLC,
                   Debtor and
                   Debtor-in-Possession.

In re:                                      Case No. 19-01530
                                           (Chapter 11)
AGU-V,INC.,
                                           Hearing:
                   Debtor and
                                           Date:
                   Debtor-in-Possession.
                                           Time:
                                           Judge: Honorable Robert J. Faris

         EMERGENCY MOTION FOR ORDER AUTHORIZING
        DEBTORS TO: (1) OBTAIN POST-PETITION SECURED
       INDEBTEDNESS;(2) GRANT SECURITY INTERESTS AND
   SUPERPRIORITY CLAIMS PURSUANT TO SECTION 364(c) OF THE
     BANKRUPTCY CODE AND(3)SCHEDULE A FINAL HEARING;
                     EXHIBITS "A" TO "C"

         AguPlus, LLC, the Debtor in Case No. 19-01529 and Agu-V, Inc., the

Debtor in Case No. 19-01530 (the "Debtors"
                                         ), pending approval of joint

7787305.3
584726v1/19-110/1204vers

   U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 7 Filed 12/05/19 Page 1 of 22
administration of their chapter 11 cases, move this Honorable Court for entry of

interim and final orders authorizing the Debtors to obtain post-petition financing

on the terms and conditions set forth in the Term Sheet attached hereto as Exhibit

“A.99




                      The Debtors have an urgent and immediate need for cash to continue

to operate. The Debtors do not have sufficient funds with which to operate on an

ongoing basis and satisfy their debts. The Debtors therefore seek authority to

obtain secured credit and utilize any existing cash collateral, on an interim basis

pending a final hearing on this Emergency Motion for Order Authorizing Debtors

to (1) Obtain Post-Petition Secured Indebtedness; (2) Grant Security Interests and

Superpriority Claims Pursuant to Section 364(c) of the Bankruptcy Code; and (3)

Schedule a Final Hearing (the "Motion"
                                     ). Absent the requested financing, the

Debtors will be immediately and irreparably harmed. The availability of interim

loans under the DIP Facility (as defined below), will provide the Debtors with the

liquidity necessary to operate their existing restaurant operations pending a final

hearing, and will further provide necessary assurance to the Debtors' vendors,

employees and customers of the Debtors' ability to meet its near-term obligations.

                      The Debtors request authority to obtain secured, first-priority lien

financing with respect to the Debtors' property and revenues, post-petition

financing up to an aggregate principal amount of up to $250,000.00, including


581481v1/19-110/JKG

                                                 2
  U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 7 Filed 12/05/19 Page 2 of 22
approximately $82,000.00 for insurance premiums (the "DIP Facility"
                                                                  ), from

Hannan Ribiyou Kabushikigaisha(
                              "DIP Lender"
                                         ), a Japan-based company that is

the 90% owner and a creditor of AguPlus, LLC and Agu-V, Inc., pursuant to the

terms of a DIP Loan Agreement to be finalized and filed hereafter, and the security

and other documents to be executed in connection therewith. A copy of the term

sheet setting forth the material terms and conditions of the DIP Facility (the "DIP

Term Sheet"
          )is attached hereto as Exhibit"A."

                      The Debtors request entry of interim and final orders granting: (i)

authority to obtain post-petition financing pursuant to sections 364(c)(1),

364(c)(2), 364(c)(3), and 507 of the Bankruptcy Code, (ii) approval to pay

operating expenses for the budget period (through June 1, 2020) not to exceed

110% of the expenses each period (on an aggregate and cumulative basis) as set

forth in the budget to be supplied as Exhibit"B",and (iii) related relief.

                      Furthermore, on an interim basis, the advance amounts to will be

limited to those necessary expenses, including payment of insurance premiums,

needed to fund the Debtors' operations through the final hearing on the Motion (the

"Final Hearing"
              ). Specifically, pending the entry of the final DIP order (the"Final

DIP Order" and, together with the Interim DIP Order, the "DIP Orders"
                                                                    ), the

Debtors request that the Court authorize the Debtors, on an interim basis, (i) to

borrow up to $150,000.00, including payment of the insurance premiums, under


581481v1/19-110/JKG

                                                3
  U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 7 Filed 12/05/19 Page 3 of 22
the DIP Facility,(ii) to use cash as provided in the Interim DIP Order,(iii) to grant

to the DIP Lender the liens described in the Interim DIP Order, (iv) approve the

adequacy of the proposed operations, and (vi) schedule the Final Hearing.

                      This Court has jurisdiction to consider this motion pursuant to 28

U.S.C. §§ 157 and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b).

Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.


I.       BACKGROUND

                      On November 29, 2019 (the "Petition Date"
                                                              ), the Debtors filed

voluntary petitions for relief under Chapter 11 of Title 11 of the United States

Code (the "Bankruptcy Code"
                          ). Pursuant to Sections 1107(a) and 1108 of the

Bankruptcy Code, the Debtors continue to operate their business and manage their

restaurants, affairs and assets as debtors-in-possession.

                      AguPlus, LLC owns and manages a restaurant business named "Agu,

a ramen bistro" with locations at:

                      Hawaii Locations:

                           Ward Village (currently closed)
                           1200 Ala Moana Blvd.,#657
                           Honolulu, HI 96814

                           Ala Moana Center (currently closed)
                           1450 Ala Moana Blvd., 2nd Floor
                           Honolulu, HI 96814



581481v1/19-110/JKG

                                                4
  U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 7 Filed 12/05/19 Page 4 of 22
                           2146 Kalakaua Avenue,#101 (currently closed)
                           Honolulu, HI 96815

                           925 Isenberg Street (currently closed)
                           Honolulu, HI 96826

                           Pearlridge (currently closed)
                           98-1005 Moanalua Road
                           Aiea, HI 96701

                           Marketplace (currently closed)
                           590 Farrrington Highway, Suite 510
                           Kapolei, HI 96707

                           Central Kitchen (currently closed)
                           2300 N. King Street, Suite 101
                           Honolulu, HI 96819

                      Texas Locations

                           7340 Washington Ave
                           Houston, TX 77007

                           2130 Lone Star Drive
                           Sugar Land, TX 77479

                           5331 E. Mockingbird Lane, Suite 125
                           Dallas, TX 75206

                           Houston Office (currently closed)
                           11238 Wilcrest Green Drive
                           Houston, TX 77042

                           Elridge (currently closed)
                           1809 Elridge Parkway S
                           Houston TX 77077

                           Westheimer (currently closed)
                           9310 Westheimer Road
                           Houston, TX 77063
581481v1/19-110/JKG



  U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 7 Filed 12/05/19 Page 5 of 22
                            NASA (currently closed)
                            1360 E. NASA Parkway
                            Houston, TX 77058

                            Mason (currently closed)
                            514 S Mason Road
                            Katy, TX 77450

                            Cinco Ranch (currently closed)
                            23501 Cinco Ranch Boulevard, R100
                            Katy, TX 77494

                            Central Kitchen (currently closed)
                            11248 Wilcrest Green Drive
                            Houston, TX 77042


                      The Debtors are considering whether to continue ongoing restaurant

operations in Texas and to reopen one or more of the former locations in Hawaii.

                      Agu-V, Inc. is a holding company that owns certain real estate in

Kahala and is the counterparty to a lease of the Debtors' former restaurant location

at Ala Moana Center. As of the Petition Date, the only known secured creditor of

the Debtors is Finance Factors, which holds a mortgage lien on Agu-V, Inc.'s real

estate. There is an unknown UCC-1 filing against Agu-V, Inc. None of the liens

or security interests to be granted to the DIP Lender will preempt or prime any pre-

petition liens or secured claims             To the best of the Debtors' knowledge, no

creditor has a security interest in any cash collateral. See Exhibit "C," Title

Guaranty of Hawaii, LLC, UCC-1 Financing Statements on AguPlus, LLC and

Agu-V,Inc.
581481v1/19-110/JKG

                                                 6
  U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 7 Filed 12/05/19 Page 6 of 22
II.       DEBTORS'PROPOSED POST-PETITION FINANCING
          ARRANGEMENT

                      A.    NEED FOR POST-PETITION FINANCING

                      The Debtors lack adequate liquidity to fund continued restaurant

operations, to pay utilities, and delinquent rent. The Debtors are considering

 whether to reopen one or more of the former locations in Hawaii. The Debtors'

non-operating locations in Hawaii and Texas contain personal property that will be

liquidated for the benefit of the Debtors' creditors. The Debtors will use some of

the DIP financing to pay for insurance premiums in an amount of approximately

$82,000.00 to obtain post-petition insurance.

                      B.    THE DIP FACILITY

                      The significant terms of the DIP Term Sheet are as follows:'


Borrower:                  AGUPlus LLC and Agu-V, Inc.(      "Borrowers"or"Debtors"    )as debtors
                           and debtors-in-possession in their jointly-administered Chapter 11 Case
                           in the United States Bankruptcy Court for the District of Hawaii
                           ("Bankruptcy Court" ), as Case Nos. 19-01529 and 19-01530.

Lender:                     Hannan Ribiyou Kabushikigaisha (       "DIP Lender") do Goodsill
                            Anderson Quinn & Stifel, Attn: Johnathan C. Bolton, Esq., 999 Bishop
                            Street, Suite 1600, Honolulu, Hawaii 96813.

Loan Amount                 Maximum credit facility of up to $250,000.00, including $150,000.00
and Terms:                  for insurance premiums (  "DIP Credit Facility"
                                                                          ) to be funded upon
                            approval of the DIP Credit Facility by the Bankruptcy Court in
                            accordance with the terms herein.




1 This summary is qualified in its entirety by reference to the provisions of the DIP Term Sheet.
Capitalized terms in this summary not otherwise defined herein shall have the meaning ascribed
to such terms in the DIP Term Sheet, Exhibit "A."
581481v1/19-110/JKG
                                                    7
  U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 7 Filed 12/05/19 Page 7 of 22
Availability:         The DIP Credit Facility will be made available immediately upon
                      approval by the Court

Use of Proceeds       The DIP Credit Facility shall be used to pay administrative expenses of
and Carve Out:        the Chapter 11 Case, including, but not limited to, payment for
                      maintenance and preservation of the property of the Debtor's estate,
                      salaries, rent, insurance, utility services, operating expenses and court-
                      approved professional fees and as such pre-petition expenses as may be
                      approved by the Bankruptcy Court including $100,000.00 earmarked
                      and set aside for payment of professionals' fees approved by the
                      Bankruptcy Court, and as set forth in a to be provided budget approved
                      by the Lender.

Priority and          The DIP Credit Facility shall have (i) super-priority pursuant to 11
Collateral:           U.S.C. § 364(c)(1) and shall have priority over administrative expenses
                      of the kind specified in 11 U.S.C. §§ 503(b), 507(a), 507(b) and 726,(ii)
                      a first-priority senior security interest, pursuant to 11 U.S.C. §
                      364(c)(2), in all of the Debtors' personal property not subject to pre-
                      petition liens; (iii) a first-priority lien and security interest in the
                      Debtors' federal patent(s), copyrights and trademark(s), and (iv) a junior
                      lien (subordinate to pre-petition secured lenders) pursuant to 11 U.S.C.
                      § 364(c)(3) on the Debtors' real and personal property.

Condition:            Entry of an interim and final orders in a form acceptable to Lender
                      which contains, among other terms, a finding that the Lender is a "good
                      faith" lender pursuant to 11 U.S.C. § 364(e), even though an equity
                      interest holder in the Debtor.

Interest Rate:        Simple interest on the outstanding balance of the DIP Credit Facility
                      shall accrue at the rate of twelve percent(12%) per annum. Interest will
                      accrue and will be payable at maturity or on the Termination Date.
                      Interest will not otherwise be paid prior to these dates. The maturity
                      date is June 1, 2020, which may be extended.

Maturity:             The DIP Credit Facility shall be due on or before the earlier of: June 1,
                      2020 or confirmation of Plan of Reorganization in the Debtor's Chapter
                      11 Case, unless extended by Lender or terminated earlier pursuant to a
                      "DIP Credit Facility Termination Event" including, but not limited to
                      the following: (i) a breach of any of the terms of the DIP Loan
                      Documents; (ii) appointment of a Chapter 11 Trustee in a Chapter 11
                      Case; (iii) dismissal of the Chapter 11 Case;(iv) sale of substantially all
                      of the Debtor's assets; or (v) conversion of the Chapter 11 to one under
                      Chapter 7 of the Bankruptcy Code.




581481v1/19-110/JKG

                                                8
  U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 7 Filed 12/05/19 Page 8 of 22
DIP Loan                    Borrower shall execute and deliver, and cause to be executed and
Documents:                  delivered to Lender a Promissory Note, Mortgage, Security Agreement
                            and all such other documents as are reasonable and customary for
                            similar loans.

Governing Law:              State of Hawaii

Events of Default:          Including, without limitation: (a) failure to pay principal, interest, fees
                            and expenses when due; (b) violation of covenants; (c) change of
                            control; (d) dismissal or conversion of the Chapter 11 Case; (e)
                            appointment of a chapter 11 trustee in the Chapter 11 Case;(f) granting
                            of relief from automatic stay to permit foreclosure on or exercise any
                            other remedies with respect to any property of the Borrowers; or (g) the
                            plan of reorganization shall not have been approved by the Bankruptcy
                            Court by June 1, 2020. Upon any default under the DIP Credit Facility,
                            interest shall accrue at the rate of fifteen percent(15%)per annum.

Representation              Usual and customary for facilities of this nature, including the
and Warranties:             following: (i) organization, qualification and due authorization of the
                            Debtors; (ii) no undisclosed litigation; (iii) no breach of law or
                            regulations;(iv) all necessary third party consents have been obtained.

Covenants:                 Usual and customary for facilities of this nature, including the
                           following: (a) organization, qualification and due authorization of the
                           Borrower; (b) no undisclosed litigation; (c) no breach of laws or
                           regulations;(d) all necessary third party consents have been obtained.


                      The Debtors and DIP Lender have tentatively agreed upon an interim

budget (the "Budget"
                   ), to be provided as Exhibit "B," which projects operations

for six (6) months. The Debtors believes that the Budget is achievable and will

allow the Debtors to pay administrative expenses through the Final Hearing.


III.     THE DIP LOAN DOCUMENTS SHOULD BE AUTHORIZED

                      Approval of the DIP Financing will provide the Debtors with

immediate and ongoing access to borrowing availability to pay their current and


581481v1/19-110/JKG

                                                     9
  U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 7 Filed 12/05/19 Page 9 of 22
ongoing operating expenses, including insurance premiums.                  Unless these

expenditures are made, the Debtors will be forced to cease operations, which could

result in irreparable harm to the Debtors' going concern value. The credit provided

under the DIP Facility will enable the Debtors to continue to pay their expenses

and operate their restaurants, with insurance coverages in the ordinary course to

preserve and enhance the value of its estate for the benefit of all parties in interest.

The availability of credit under the DIP Loan Agreement will provide the Debtors'

vendors, employees, and suppliers the confidence that will enable and encourage

them to continue their credit and/or other relationships with the Debtors.

Accordingly, the timely approval of the relief requested herein is imperative.

                      Section 364(c) of the Bankruptcy Code provides, among other things,

that if a debtor is unable to obtain unsecured credit allowable as an administrative

expense under section 503(b)(1) of the Bankruptcy Code, the court may authorize

the debtor to obtain credit or incur debt (a) with priority over any and all

administrative expenses as specified in sections 503(b) or 507(b) of the Bankruptcy

Code,(b) secured by a lien on property of the estate that is not otherwise subject to

a lien, or (c) secured by a junior lien on property of the estate that is subject to a

lien. 11 U.S.C. § 364. The Debtors propose to obtain the financing set forth in the

DIP Loan Agreement by providing, inter alia, superpriority claims, security




581481v1/19-110/JKG

                                                10
 U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 7 Filed 12/05/19 Page 10 of 22
interests, and liens pursuant to sections 364(c)(1) and (2), and (3)of the Bankruptcy

Code.

                      The Debtors' liquidity needs can be satisfied only if the Debtors are

authorized to borrow funds from the DIP Lender to fund operations. Due primarily

to the Debtors' dismal operating history under prior management, the Debtors have

been unable to procure sufficient financing in the form of unsecured credit

allowable under section 503(b)(1), as an administrative expense under section

364(a) or (b), in exchange for the grant of a superpriority administrative expense

claim pursuant to section 364(c)(1). The Debtors have not been able to obtain

postpetition financing proposals or other financial accommodations from any

alternative prospective lender or group of lenders, much less on more favorable

terms and conditions than those for which approval is sought herein. Among other

advantages of this DIP Loan, the DIP Lender is not charging the typical up front

deposit, plus administrative, unused line of credit, and exit fees. Nor does the DIP

Lender require extensive diligence. Any other lender would ordinarily require

substantial additional time for diligence, time that the Debtors simply cannot

afford.

                      Provided that a debtor's business judgment does not run afoul of the

provisions of, and policies underlying, the Bankruptcy Code, courts grant a debtor

considerable deference in acting in accordance therewith.                See, e.g., In re


581481v1/19-110/JKG

                                                11
 U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 7 Filed 12/05/19 Page 11 of 22
 Snowshoe Co., 789 F.2d at 1088; In re Ames Dep't Stores, Inc., 115 B.R. 34, 40

(Bankr. S.D.N.Y. 1990)("cases consistently reflect that the court's discretion under

 section 364 is to be utilized on grounds that permit reasonable business judgment

 to be exercised so long as the financing agreement does not contain terms that

 leverage the bankruptcy process and powers or its purpose is not so much to

 benefit the estate as it is to benefit parties in interest"); see also In re Curlew Valley

Assocs., 14 B.R. 506, 513-14 (Bankr. D. Utah 1981); In re Simasko Prod. co., 47

B.R. 444, 449(D. Colo. 1985).

                      The Debtors submit that the circumstances of this case require that the

Debtors obtain financing under section 364(c) of the Bankruptcy Code, and

 accordingly, the DIP Loan Agreement reflects the exercise of its sound business

judgment.

                      The terms and conditions of the DIP Loan Agreement are fair and

reasonable. Accordingly, the DIP Lender should be accorded the benefits of

section 364(e) of the Bankruptcy Code.


IV.      THE INTERIM APPROVAL SHOULD BE GRANTED TO AVOID
         IMMEDIATE AND IRREPARABLE HARM TO DEBTORS'ESTATE

                      Bankruptcy Rules 4001 (b) and (c) provide that a final hearing on a

motion to obtain credit, respectively, may not be commenced earlier than fourteen

(14) days after the service of such motion. Upon request, however, the Court is


581481v1/19-110/JKG

                                                 12
  U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 7 Filed 12/05/19 Page 12 of 22
empowered to conduct a preliminary expedited hearing on the motion and

authorize the obtaining of credit to the extent necessary to avoid immediate and

irreparable harm to a debtor's estate pending a final hearing.

                      Pursuant to Bankruptcy Rules 4001 (b) and (c), the Debtors request

that the Court conduct an expedited preliminary hearing on this motion and (a)

authorize the Debtors to borrow up to $250,000.00, including up to $150,000.00 on

an interim basis under the DIP Facility, pending entry of a final order, in order to

(i) maintain and finance the ongoing operations of the Debtors, and (ii) avoid

immediate and irreparable harm and prejudice to the Debtors' estates and pay

approximately $82,000.00 for insurance premiums, and (iii) schedule a hearing to

consider entry of a final order.


V.        CONCLUSION

                      WHEREFORE, the Debtors respectfully request entry of an order

granting the relief requested herein and such other or further relief as is just.

                      DATED: Honolulu, Hawai`i, December 4, 2x19.


                                                JERROLD K. GUBEN
                                                Proposed Attorneys for Debtors
                                                and Debtors-in-Possession
                                                AGU PLUS,LLC and AGU-V,INC.




581481v1/19-110/JKG
                                               13
 U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 7 Filed 12/05/19 Page 13 of 22
                            Exhibit A




U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 7 Filed 12/05/19 Page 14 of 22
                    TERM SHEET FOR DIP CREDIT FACILITY


Borrower:          AGUPlus LLC and Agu-V,Inc.("Borrowers" or "Debtors") as debtors
                   and debtors-in-possession in their jointly-administered Chapter 11 Case
                   in the United States Bankruptcy Court for the District of Hawaii
                  ("Bankruptcy Court"), as Case No. 19-01529.

Lender:            Hannan Ribiyou Kabushikigaisha("Lender")

Loan Amount        Maximum credit facility of up to $250,000.00, including $150,000.00 in
and Terms:         interim borrowing to pay insurance premiums and other operating
                   expenses ("DIP Credit Facility") to be funded upon approval of the DIP
                   Credit Facility by the Bankruptcy Court in accordance with the terms
                   herein.

Availability:      The DIP Credit Facility will be made available immediately upon
                   approval by the Court

Use of Proceeds    The DIP Credit Facility shall be used to pay administrative expenses of
and Carve Out:     the Chapter 11 Case, including, but not limited to, payment for
                   maintenance and preservation of the property of the Debtor's estate,
                   salaries, rent, insurance, utility services, operating expenses and court-
                   approved professional fees and as such pre-petition expenses as may be
                   approved by the Bankruptcy Court including an amount set aside for
                   insurance premiums, and as set forth in a to be provided budget
                   approved by the Lender.

Priority and       The DIP Credit Facility shall have (i) super-priority pursuant to 11
Collateral:        U.S.C. § 364(c)(1) and shall have priority over administrative expenses
                   of the kind specified in 11 U.S.C. §§ 503(b), 507(a), 507(b) and 726,(ii)
                   a first-priority senior security interest, pursuant to 11 U.S.C. §
                   364(c)(2), in all of the Debtors' personal property not subject to pre-
                   petition liens; (iii) a first-priority lien and security interest in the
                   Debtors' federal patent(s), copyrights and trademark(s), and (iv) a junior
                   lien (subordinate to pre-petition secured lenders) pursuant to 11 U.S.C.
                   § 364(c)(3) on the Debtors' real and personal property.

Condition:         Entry of an interim and final orders in a form acceptable to Lender
                   which contains, among other terms, a finding that the Lender is a "good
                   faith" lender pursuant to 11 U.S.C. § 364(e), even though an equity
                   interest holder in the Debtor.

Interest Rate:     Simple interest on the outstanding balance of the DIP Credit Facility
                   shall accrue at the rate of twelve percent(12%)per annum. Interest will
                   accrue and will be payable at maturity or on the Termination Date.
                   Interest will not otherwise be paid prior to these dates. The maturity
                   date is June 1, 2020, which may be extended.

                                             1


  U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 7 Filed 12/05/19 Page 15 of 22
Maturity:            The DIP Credit Facility shall be due on or before the earlier of: June 1,
                     2020 or confirmation of Plan of Reorganization in the Debtor's Chapter
                     11 Case, unless extended by Lender or terminated earlier pursuant to a
                     "DIP Credit Facility Termination Event" including, but not limited to
                     the following: (i) a breach of any of the terms of the DIP Loan
                     Documents;(ii) appointment of a Chapter 11 Trustee in a Chapter 11
                     Case;(iii) dismissal of the Chapter 11 Case;(iv) sale of substantially all
                     of the Debtor's assets; or (v) conversion of the Chapter 11 to one under
                     Chapter 7 of the Bankruptcy Code.

DIP Loan             Borrower shall execute and deliver, and cause to be executed and
Documents:           delivered to Lender a Promissory Note, Mortgage, Security Agreement
                     and all such other documents as are reasonable and customary for
                     similar loans.

Governing Law:       State of Hawaii

Events of Default:   Including, without limitation:(a)failure to pay principal, interest, fees
                     and expenses when due;(b) violation of covenants;(c) change of
                     control;(d) dismissal or conversion of the Chapter 11 Case;(e)
                     appointment of a chapter 11 trustee in the Chapter 11 Case;(f) granting
                     of relief from automatic stay to permit foreclosure on or exercise any
                     other remedies with respect to any property of the Borrowers; or (g)the
                     plan of reorganization shall not have been approved by the Bankruptcy
                     Court by June 1, 2020. Upon any default under the DIP Credit Facility,
                     interest shall accrue at the rate of fifteen percent(15%)per annum.

Representation       Usual and customary for facilities of this nature, including the
and Warranties:      following:(i) organization, qualification and due authorization of the
                     Debtors;(ii) no undisclosed litigation; (iii) no breach of law or
                     regulations;(iv) all necessary third party consents have been obtained.

Covenants:           Usual and customary for facilities of this nature, including the
                     following:(a) organization, qualification and due authorization of the
                     Borrower;(b)no undisclosed litigation;(c) no breach of laws or
                     regulations;(d) all necessary third party consents have been obtained.




                                               2


  U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 7 Filed 12/05/19 Page 16 of 22
                            Exhibit B

                        (To be Provided)




U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 7 Filed 12/05/19 Page 17 of 22
                           Exhibit C




U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 7 Filed 12/05/19 Page 18 of 22
            TITLE GUARANTY
                     TITLE & ESCROW SERVICES


OCONNOR PLAYDON GUBEN & INOUYE LLP
MAKAI TOWER
733 BISHOP ST STE 2400
HONOLULU, HI 96813

Attn: Julie Ratum

                                          FINANCING STATEMENT

                                            Maximum liability limited to
                                                  $3,500.00

We have made a search of the Indexes at the Bureau of Conveyances of the State of Hawaii
and certify that the following is a list of all U.C.C. financing statement(s) and assignment(s)
thereof, against the Debtor(s) hereinafter named, which have been recorded or for which a valid
continuation statement has been recorded in said Indexes within the period beginning five (5)
years and six (6) months prior to the date of this report and ending on the date of this report.

DEBTOR(S):               AGU PLUS LLC

                          Financing Statement(s) — NONE


-Note:-        No search has been made for, and this report does not cover:(1) any
               financing statements incorporated in a mortgage; and (2) any financing
               statements or other documents affecting the same which may have been
               recorded or registered in the filing office of another state or country.


This report is dated October 25, 2019 at 8:00 a.m.


Inquiries concerning this report should be directed to
RTS Customer Service
RTSCustomerServicen    cr tqhawaii.com
Fax (808)-521-0278
Telephone (808)-533-5874
Refer to Order No. 201956039




                                   Title and Escrow is our business. Hawaii is our home.

                                         Title Guaranty of Hawaii, LLC
              235 Queen Street, Honolulu, Hawaii 96813   www.TGHawaii.corn I Phone:(8O8)-533-6261 Fax:(808)-521-0210




U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 7 Filed 12/05/19 Page 19 of 22
            T TLE GUARANTY
                     TITLE & ESCROW SERVICES




OCONNOR PLAYDON GUBEN & INOUYE LLP
MAKAI TOWER
733 BISHOP ST STE 2400
HONOLULU, HI 96813

Attn: Julie Ratum

                                          FINANCING STATEMENT

                                            Maximum liability limited to
                                                  $3,500.00

We have made a search of the Indexes at the Bureau of Conveyances of the State of Hawaii
and certify that the following is a list of all U.C.C. financing statement(s) and assignment(s)
thereof, against the Debtor(s) hereinafter named, which have been recorded or for which a valid
continuation statement has been recorded in said Indexes within the period beginning five (5)
years and six (6) months prior to the date of this report and ending on the date of this report.

DEBTOR(S):                AGU-V, INC.

                          Financing Statement(s)
                          Document No A-71700735

-Note:-        No search has been made for, and this report does not cover:(1) any
               financing statements incorporated in a mortgage; and (2) any financing
               statements or other documents affecting the same which may have been
               recorded or registered in the filing office of another state or country.


This report is dated November 26, 2019 at 8:00 a.m.


Inquiries concerning this report should be directed to
RTS Customer Service
RTSCustornerServicen   cr tqhawaii.com
Fax (808)-521-0278
Telephone (808)-533-5874
Refer to Order No. 201961320




                                   Title and Escrow is our business. Hawaii is our home.

                                         Title Guaranty of Hawaii, LLC
              235 Queen Street, Honolulu, Hawaii 96813 l www.TGHawaii.corn I Phone:(808)-533-6261 i Fax:(808)-521-0210




U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 7 Filed 12/05/19 Page 20 of 22
                                                                                                                              STATE OF HAWAII
                                                                                                                              BUREAU OF CONVEYANCES
                                                                                                                              RECORDED August 19, 2019 8:02 AM
                                                                                                                              Doc No AXXXXXXXX
     UCC FINANCING STATEMENT
    FOLLOW INSTRUCTIONS                                                                                                       /s/ LESLIE T. KOBATA, Registrar
     A. NAME & PHONE OF CONTACT AT FILER (optional)                                                                            KEO 2
          CSC         1-800-858-5294
     B. E-MAIL CONTACT AT FILER (optional)
          SPRFiling@cscglobal.com
     C. SEND ACKNOWLEDGMENT TO: (Name and Address)

       FI686 39083
        CSCAdlai Stevenson Drive
        801
        Springfield, IL 62703
                                                                                       Filed In: Hawaii

       L                                                                                      (S.O.L1
                                                                                                                             THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
    1. DEBTOR'S NAME:                 Provide only one Debtor name (la or lb)(use exact, full name; do not omit, modify, or abbreviate any part of the Debtor's name); if any part of the Individual Debtor's
         name will not fit in line 1 b, leave all of item 1 blank, check here 0 and provide the Individual Debtor information in item 10 of the Financing Statement Addendum (Form UCC1Ad)

          l a. ORGANIZATION'S NAME       AGu-V Inc., fka IYO Seimen USA Inc.
    y,
          lb. INDIVIDUAL'S SURNAME                                                             FIRST PERSONAL NAME                                  ADDITIONAL NAME(S)/INITIAL(S)             SUFFIX


                 201 MERCHANT ST 2300 CITY
    lc. MAILING ADDRESS                                                                        CITY                                                 STATE      POSTAL CODE                    COUNTRY
     FINANCIAL TOWER                                                                           HONOLULU                                              HI         96813                          USA
    2. DEBTOR'S NAME: Provide only one Debtor name (2a or 2b)(use exact, full name; do not omit, modify, or abbreviate any part of the Debtor's name); if any part of the Individual Debtor's
         name will not fit in line 2b, leave all of item 2 blank, check here El and provide the Individual Debtor information in item 10 of the Financing Statement Addendum (Form UCC1Ad)

          2a. ORGANIZATION'S NAME


    OR
          2b. INDIVIDUAL'S SURNAME                                                             FIRST PERSONAL NAME                                  ADDITIONAL NAME(S)/INITIAL(S)             SUFFIX
          UEHARA                                                                                HISASHI
    2c. MAILING ADDRESS 201 MERCHANT STREET SUITE                                              CITY                                                 STATE      POSTAL CODE                    COUNTRY
    2300 CITY FINANCIAL TOWER                                                                  HONOLULU                                              HI         96813                          USA
    3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY):                                 Provide only one Secured Party name 3a or 3b
          3a. ORGANIZATION'S NAME
                                         CORPORATION SERVICE COMPANY, AS REPRESENTATIVE
    OR
          3b. INDIVIDUAL'S SURNAME                                                             FIRST PERSONAL NAME                                  ADDITIONAL NAME(S)/INITIAL(S)             SUFFIX


    3c. MAILING ADDRESS
                  P.O. Box 2576                                                                CITY                                                 STATE      POSTAL CODE                    COUNTRY
    uccsprep@cscinfo.com                                                                      Springfield                                            IL        62708                          USA
                           This
—                             0
                              s fAn15
                                    0Nia-;e          .Including related accessions, accessories, replacements and proceeds,
                                          cin6Wgillibtrflotlr6̀96,1V,
                                                                    ru
      and certain future receivables, as detailed and defined in a loan agreement between secured party and debtor.




    5. Check only if applicable and check only one box: Collateral is        held in a Trust (see UCC1Ad, item 17 and Instructions)      El being administered by a Decedent's Personal Representative
    6a. Check only if applicable and check only one box:                                                                                    6b. Check only if applicable and check only one box:
        I
        I I Public-Finance Transaction           D Manufactured-Home Transaction           0 A Debtor is a Transmitting Utility   D Agricultural Lien D Non-UCC Filing
    7. ALTERNATIVE DESIGNATION (if applicable):           El Lessee/Lessor             El Consignee/Consignor      0 Seller/Buyer  I=1 Bailee/Bailor   0 Licensee/Licensor
    8. OPTIONAL FILER REFERENCE DATA:
                                                                                                                                                                                           1686 39083

    FILING OFFICE COPY—UCC FINANCING STATEMENT (Form UCC1)(Rev. 04/20/11)
                  U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 7 Filed 12/05/19 Page 21 of 22
 UCC FINANCING STATEMENT ADDENDUM
FOLLOW INSTRUCTIONS
9. NAME OF FIRST DEBTOR: Same as line la or lb on Financing Statement; if line lb was left blank
      because Individual Debtor name did not fit, check here

       9a. ORGANIZATION'S NAME
       AGU-V Inc., fka IYO Seimen USA Inc.


OR     9b. INDIVIDUAL'S SURNAME


           FIRST PERSONAL NAME


           ADDITIONAL NAME(S)/INITIAL(S)                                                             SUFFIX

                                                                                                                           THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
10. DEBTOR'S NAME:              Provide (10a or 10b1 only one additional Dohtnr name nr nahtnr name that dirt not fit in line lb or 2b of the Financing Statement(Form UCC1)(use exact, full name;
      do not omit, modify, or abbreviate any part of the Debtor's name) and enter the mailing address in line 10c
       10a. ORGANIZATION'S NAME


OR
       10b. INDIVIDUAL'S SURNAME
        UEHARA
            INDIVIDUALS FIRST PERSONAL NAME
        HISASHI
            INDIVIDUALS ADDITIONAL NAME(S)/INITIAL(S)                                                                                                                                 SUFFIX


10c. MAILING ADDRESS5250            BROWNWAY ST. SUITE 1603                             CITY                                               STATE      POSTAL CODE                     COUNTRY
                                                                                       Houston                                              TX        77056                           USA
1 1. ❑ ADDITIONAL SECURED PARTY'S NAME or                                 ASSIGNOR SECURED PARTY'S NAME: Provide only one name (11a or 11b)
       1 1a. ORGANIZATION'S NAME


OR
       1 lb. INDIVIDUAL'S SURNAME                                                       FIRST PERSONAL NAME                                ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX


1 1c. MAILING ADDRESS                                                                   CITY                                               STATE      POSTAL CODE                     COUNTRY


12. ADDITIONAL SPACE FOR ITEM 4(Collateral):




13.0This FINANCING STATEMENT is to be filed [for record](or recorded) in the           14. This FINANCING STATEMENT:
          REAL ESTATE RECORDS (if applicable)

15. Name and address of a RECORD OWNER of real estate described in item 16
                                                                                           0covers timber to be cut 0covers as-extracted collateral             1
                                                                                                                                                                1 1 is filed as a fixture filing
                                                                                       16. Description of real estate:
   (if Debtor does not have a record interest):




17. MISCELLANEOUS:


FILING OFFICE COPY — UCC FINANCING STATEMENT ADDENDUM (Form UCC1Ad)(Rev. 04/20/11)
              U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 7 Filed 12/05/19 Page 22 of 22
